IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-26,945-05


                    EX PARTE CHARLES LEE STRICKLAND, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 90-CR-00000202-B IN THE 138TH DISTRICT COURT
                           FROM CAMERON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to robbery and was

sentenced to thirty-five years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that the trial court’s order that this sentence run

consecutively with his sentence in another case was improper because the plea agreement the other

case called for his sentence to run concurrently with sentences arising from other cases pending at

the D.A.’s office “involving aggravated robbery and kidnapping.” Applicant also alleges that the
                                                                                                  2

trial court did not order the sentences to be cumulated when the sentence was pronounced, but added

the cumulation order on the written judgment. Applicant alleges that neither he nor TDCJ was aware

that his sentences were supposed to be cumulated until 2013, when the cumulation order was

“discovered” in the written judgment. Applicant alleges that he never received a copy of the written

judgment containing the cumulation order, was not present at the time it was signed, and was not

aware that his sentences were cumulated until 2013, and therefore could not have objected or sought

relief before that time. We remanded this application to the trial court for findings of fact and

conclusions of law.

       The trial court finds that this case was pending in the District Attorney’s Office when

Applicant entered his plea in the other case, and recommends that relief be granted and that the

judgments be ordered to run concurrently.

       Relief is granted. The cumulation order entered in the judgment in Cause No. 90-CR-202-B

in the 138th District Court of Cameron County is hereby deleted, and Applicant’s sentence is ordered

to run concurrently with his sentence in Cause No. 89-CR-1284-A.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 8, 2016
Do not publish